Mowbray, J.,
dissenting,
with whom Springer, J., agrees:
Respectfully, I dissent.
This case is centered on the conduct of a father who corrects his thirteen-year-old son by handcuffing him to the steering wheel of a motor vehicle and beating him with an oriental torture weapon called a shinei.
The latest beating which is the basis for this Child Abuse conviction was the result of the boy taking a school chum’s backpack and scattering its contents.
After the beating stopped, the father told the boy that more was to follow. The son then in fear and frustration fled the house and sought safety in the Emergency Health Center in Gardnerville where he telephoned his mother for help. The Authorities at the Center noticed the boy and became concerned regarding his condition. They examined him. The instant Child Abuse charge resulted against appellant who was found guilty after a trial by jury.
The district judge permitted the trial jury to receive evidence of a similar beating by the father of his son when he handcuffed the boy to the steering wheel of a Jeep.
The father seeks reversal of the jury verdict on the grounds that the district judge committed reversible error when he admitted the evidence of the prior beating. I do not agree. In my opinion the evidence gave the jury an opportunity to evaluate the appellant’s “motive, . . . intent, preparation [and] plan. . . .” NRS 48.045(2).
The jury verdict should stand; the judgment of conviction should be affirmed.